[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE MOTION FOR JUDGMENT OF PARTITION BY SALE
The court reserves on the Motion for Judgment of Partition By Sale.
It is represented to this court that the subject premises, a condominium, is subject to a first mortgage in the approximate amount of $120,000.00. The concern of this court is that in event of a sale of the premises the subsequent buyer would take title subject to the mortgage and other encumbrances of record (i.e) unpaid taxes, etc.
In the event the sales price does not exceed the amount of the total dollar amount of the encumbrances there would not be sufficient monies to pay the committee fees and expenses. This court is reluctant to designate a committee with direction to conduct such a sale without sufficient assurance that there is sufficient equity to pay such fee and expenses or in the alternative without a deposit of cash money will the court to pay such reasonable to be anticipated fees and expenses.
Accordingly, this court orders that the motion be set down for hearing for purposes of determining the fair market value, the dollar amount that the sale of the premises will generate at auction, a determination of the dollar CT Page 4873 amount of the liens and encumbrances on the subject premises, and what if any monies will be required to be deposited with the court in order to compensate the committee for services to be rendered and to reimburse the committee for reasonable expenses anticipated to be incurred.
JOHN F. WALSH, J.